Citation Nr: 0914222	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
asbestos.

2.  Entitlement to service connection for a right lung 
nodule, claimed as due to exposure to asbestos.

3.  Entitlement to service connection for left kidney cancer, 
post operative nephrectomy, claimed as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In October 2006, the Veteran requested a hearing 
at the RO before a decision review officer.  He later 
withdrew his hearing request in writing in November 2006.  

Following the issuance of the Statement of the Case in 
November 2006 with respect to this appeal, the RO received 
additional evidence from the Veteran in support of his 
claims.  The evidence consists of results from a January 2007 
computed tomography (CT) scan showing that the Veteran's 
right lung nodule had not changed since the last CT scan in 
2004.  The results also involved a low-density lesion in the 
Veteran's liver.  In March 2007, the RO forwarded this 
evidence to the Board without reviewing it.  Although the 
Veteran did not waive review of this evidence by the RO in 
the first instance, the Board finds that it is not 
"pertinent" to the outcome of this appeal since it does not 
go to the essential elements of the claims involving exposure 
to asbestos as is discussed below, i.e., (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi, 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Based on the foregoing, there is no prejudice to 
the Veteran in proceeding with this appeal at this time.  See 
38 C.F.R. § 20.1304(c); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, the claim involving the Veteran's 
left kidney due to claimed exposure to ionizing radiation is 
not being decided presently, but rather is being remanded for 
additional development.  

The issue of entitlement to service connection for left 
kidney cancer, post operative nephrectomy, claimed as due to 
exposure to ionizing radiation, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed COPD has not been 
related by competent medical evidence to any in-service 
injury or disease, including in-service asbestos exposure.

2.  The Veteran's currently diagnosed right lung nodule has 
not been related by competent medical evidence to any in-
service injury or disease, including in-service asbestos 
exposure.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by military 
service, to include as due to exposure to asbestos.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A right lung nodule was not incurred in or aggravated by 
military service, to include as due to exposure to asbestos.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in April 2005, which was prior to the 
December 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2005 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claims decided herein, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claims at issue.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  Despite 
this change in the regulation, the April 2005 notice letter 
informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal regarding service 
connection for COPD and a right lung nodule, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since these claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
advised of the effective date and disability rating elements 
in a November 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  This includes 
obtaining pertinent VA outpatient treatment records and 
private medical records.  Unfortunately, the appellant's 
service treatment records are not available for review and 
are presumed destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  Accordingly, 
VA has a heightened duty to assist the appellant in 
developing his claims.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  Regarding the missing service treatment 
records, a VA Memorandum issued in November 2005 shows that 
all procedures were taken to obtain the appellant's service 
treatment records, including requesting them from the 
appellant (see April 2005 and November 2005 letters), and 
making a request for them via Personnel Information Exchange 
System (PIES) (see April 2005 request).  In further 
fulfillment of VA's duty to assist the appellant, he was 
given the opportunity to request a Board hearing, but 
declined such a request and canceled his request for a local 
hearing before a decision review officer.  The Board notes 
that the appellant had not been afforded a VA examination in 
conjunction with this appeal.  In this regard, the Board 
finds that an examination is unnecessary because there is 
sufficient competent medical evidence to decide his claims.  
See 38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4) (2008).  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the appellant's 
own lay statements, that suggests a link between his COPD and 
right lung nodule and military service.  As discussed below, 
the Veteran's statements regarding a nexus are not competent, 
and, as such, the Board finds that the Veteran has not 
presented evidence of all three McLendon elements. Therefore, 
VA is not required to provide him with a VA examination in 
conjunction with his claims.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.


II.  Facts

The Veteran's service treatment records are unavailable for 
review and are presumed destroyed in a fire in 1973 at the 
National Personnel Records Center in St. Louis, Missouri.  
His separation record (DD Form 214), shows that he served as 
an airframe repairman.

On file is a private hospital discharge summary in August 
1998 showing that the Veteran was given multiple diagnoses at 
discharge, but all were unrelated to respiratory ailments.  
Physical findings during this hospitalization, as well as a 
chest x-ray, showed that the Veteran's lungs were clear.  The 
summary reports that the Veteran was a retired sheet metal 
worker and pipe fitter and he retired in 1990.

During the course of treatment for an unrelated condition 
from 1998 to June 2003, the Veteran's lungs were noted to be 
clear.  In addition, treatment records in May 2001 and 
January 2003 show that the Veteran denied shortness of breath 
or cough.

In October 2003, the Veteran was seen at a private medical 
facility with a cold.  The treatment record notes that the 
Veteran had been in the US Air Force in 1950 as an airframe 
specialist.  It also notes that he originally worked in the 
cities in sheet metal, but had asbestos exposure.  He was 
assessed as having acute bronchitis, chronic COPD, and 
hypertension.  

A private emergency room record later in October 2003 
reflects that the Veteran had a history of COPD and had 
presented to the emergency room complaining of wheezing, 
chest tightness, cough and an inability to sleep.  He 
reported that he had been sick for about three weeks.  This 
record also notes that the Veteran had a history of 
asbestosis that VA monitored carefully.  His medications 
included inhalers, Candesartan, Augmentin and Nizoral.  A 
chest x-ray did not show infiltrate, hyperinflation or 
cardiomegaly.  The Veteran was given an impression of 
bronchitis with persistent airway disease component.

On file is a CT scan report of the Veteran's chest, dated in 
December 2003, from Tri-County Hospital.  This report notes 
findings in the anterior portion of the right upper 
hemithorax of a smooth area of pleural thickening without 
nodularity, determined to be of benign appearance.  Also 
noted was a 7.5mm diameter smooth appearing nodule in the 
upper right lobe the etiology of which was uncertain, but 
could be related to infection or possibly neoplastic process.

In December 2003, the Veteran was seen at a VA primary care 
clinic complaining of shortness of breath, coughing and 
increased mucus.  He had a noted history of COPD with recent 
bronchitis and persistent reactive airway disease for which 
he had been seen locally at a private hospital emergency room 
in October.  He was diagnosed as having COPD with continued 
complaints of shortness of breath and excess mucus.  It is 
noted on the treatment record that the Veteran was a 
construction worker and did a lot of construction that 
exposed him to asbestos.

A VA primary care clinician note indicates that a CT scan 
performed in November 2003 revealed a pulmonary nodule on the 
Veteran's right lung, upper lobe, near the aorta.  The CT 
scan was reportedly performed as part of an evaluation for 
complaints of increased shortness of breath since October.  
The Veteran was assessed as having increasing shortness of 
breath with exertion and paroxysmal nocturnal dyspnea, 
question due to paroxysmal tachyarrhythmia.  

In January 2004, the Veteran underwent a pulmonary 
consultation for the pulmonary nodule.  He had a noted 
history of shortness of breath since October or November and 
had been using an inhaler since 1999 for presumed asthma.  
Also noted was the fact that the Veteran quit smoking in 1970 
and had smoked a pack a month.  He had no pulmonary history 
except a rare pneumonia.  It is also noted that he had had 
asbestos exposure through his work over the years.  The 
physician remarked that the nodule could be a benign 
granuloma, but the possibility of a malignancy certainly 
could not be entirely excluded.  He recommended that the 
Veteran follow up for this condition every three months the 
first year and every six months the second year.  He also 
diagnosed the Veteran as having bronchospasm.

A private medical record shows that the Veteran was seen in 
March 2004 complaining of cough, congestion, short of breath 
and not feeling well.  The Veteran reported being sick for 4 
or 5 days, but being short of breath since October.  He 
apparently reportedly had chronic breathing problem in the 
past and had been seen by a pulmonologist in January who felt 
he had significant bronchospasm.  He was noted to have taken 
prednisone at that time on a taper along with Albuterol and 
Atrovent.  He was diagnosed as having an upper respiratory 
infection with bronchitis.  He was also diagnosed as having 
chronic reactive airway disease, pulmonary congestion.

During a pulmonary outreach follow up visit in March 2004, it 
was noted that the Veteran's right upper lung nodule had not 
changed in size over five years and that a benign lesion was 
suspected.  This result was reached after a CT scan in 
January 2004 was compared with a CT scan performed by VA in 
January 1999.  Pleural thickening was also noted to be 
unchanged.  It was further noted that the Veteran stopped 
smoking over 20 years earlier and had exposure to asbestos.  
He was given an impression of benign right upper lobe nodular 
density, impression based on radiographic characteristics and 
probable asthma.  Later that month, the Veteran was diagnosed 
as having asthma/COPD and benign right upper lobe nodular 
density. 

VA outpatient records include a March 2004 telephone care 
nursing triage note containing the Veteran's report that he 
had been told that his lung walls were thickened probably 
from asbestos exposure.  According to an April 2004 note, the 
Veteran had been seen recently due to increasing shortness of 
breath and a lung nodule.  He was informed at that time that 
a repeat CT scan had revealed a benign harmartoma.  In August 
2004, the Veteran was seen in a primary care nursing clinic 
for follow up of breathing problems.  

In March 2005, the Veteran filed a claim of service 
connection for "exposure to asbestos."  He asserted that in 
service he repaired aircraft wings that had fire retardant 
cloth and that this involved mixing a "paste" that went on 
the cloth material after removing the old material.  

A September 2005 VA outpatient record shows that the Veteran 
was being seen for a six month routine follow up.  The record 
notes that a pulmonary function test (PFT) performed the day 
before revealed moderate airways obstruction and mildly 
reduced diffusion lung capacity and revealed no significant 
change from a PFT performed in May 2005.  The record contains 
an assessment of COPD, currently stable.

III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no statute specifically addressing asbestos and 
service connection for asbestos-related diseases, nor has VA 
promulgated any specific regulations for these types of 
cases.  In 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See VA Department of Veterans Benefits 
(DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual with updates in 2005 and 2006.  M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), 
Part IV, Subpart ii, Ch.2 Section C, Topic 9 (Dec. 13, 2005) 
and Section H, Topic 29 (Sep. 29, 2006).

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
the first exposure and development of a disease and that the 
exposure may have been direct or indirect.  The guidelines 
point out that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  The 
guidelines further specify that asbestos fibers may produce 
asbestosis, pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id.  With these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  Id.  The VA General Counsel has 
held that relevant factors in the adjudication manual are not 
substantive, but must be considered by the Board in 
adjudicating asbestos-related claims.  VAOPGCPREC 4-00.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

IV.  Discussion

The Veteran claims that he was exposed to asbestos in service 
while serving as an air frame repairer.  He reports that he 
worked on a vintage airplane built in the late 1940s or 1950s 
that had fire retardant cloth on the wings.  He explained 
that repairs included removing the old cloth and replacing it 
with a new "asbestos cloth."  He also said that he had to 
mix a paste and apply it to the cloth.  There is no direct 
evidence that supports asbestos exposure in service.  
Nonetheless, even assuming that the Veteran was exposed to 
asbestos in service, there is no medical evidence that he has 
developed asbestosis, the condition caused by the inhalation 
of asbestos fibers, or any other lung disability indicative 
of asbestos exposure.  

Notwithstanding the above, there is a private medical record 
dated in October 2003 from Tri-County hospital which notes 
that the Veteran had a "history of asbestosis that they 
monitor at the VA carefully."  This is inconsistent with the 
VA treatment records which are devoid of a diagnosis of 
asbestosis.  In fact, a February 2005 VA outpatient record 
notes that there was "no evidence of pulmonary asbestos 
disease as yet, and last [pulmonary function test] 2 years 
ago, will repeat."  A repeat pulmonary function test (PFT) 
in May 2005 revealed no definitive evidence of obstructive or 
restrictive respiratory disease.  Accordingly, the Board 
finds that the weight of medical evidence shows that the 
Veteran has not developed asbestosis, or any condition caused 
by the inhalation of asbestos fibers, or any other lung 
disability indicative of asbestos exposure.  Rather, it seems 
more plausible that the notation in October 2003 from Tri-
County hospital was intended to state that the Veteran had a 
history of asbestos exposure for which he was being carefully 
monitored by VA, not asbestosis.  This would indeed be 
consistent with the outpatient records noting the Veteran's 
exposure to asbestos for many years.  In particular, there is 
a September 2003 VA outpatient record noting that the Veteran 
reported a 25 year history of asbestos exposure, another VA 
record in December 2003 notes that the Veteran was a 
construction worker and did a lot of construction that 
exposed him to asbestos, and a January 2004 private 
pulmonology consultation record noting that the Veteran had 
asbestos exposure through his work over the years.  His noted 
occupations included working as a sheet metal worker and pipe 
fitter.

Notwithstanding the lack of medical evidence showing that the 
Veteran developed asbestosis or any other lung disability 
indicative of asbestos exposure, service connection would 
still be warranted for his diagnosed COPD and right lung 
nodule if there was medical evidence showing a nexus to 
service, including exposure to asbestos.  It is unfortunate 
that the Veteran's service treatment records are not 
available for review.  Indeed, in instances such as this, the 
duty of the Board to provide reasons for its findings and 
conclusions is heightened.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  Nonetheless, even if the Veteran's service 
treatment records were available, it does not appear that 
they would document COPD or a right lung nodule.  Rather, 
post-service medical records show that COPD and the right 
lung nodule were not diagnosed until 2003, more than 40 years 
after the Veteran's discharge from service.  Furthermore, 
neither condition has been in any way linked to the Veteran's 
period of service, to include by virtue of claimed asbestos 
exposure.  

The Board must emphasize that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions regarding a nexus between 
his active military service and his current COPD and right 
lung nodule.

The Board in no way disputes the Veteran's sincere belief 
that his COPD and right lung nodule are related to service, 
namely exposure to asbestos.  However, his opinion as to a 
diagnosis and/or the etiology thereof, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the Veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion concerning a medical diagnosis or etiology.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  This is especially so when considering 
the Veteran's longstanding postservice exposure to asbestos.  

In short, Hickson element (3) has not been met in this case, 
i.e., medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  Under 
these circumstances, the Board finds that the claims for 
service connection for COPD and a right lung nodule must 
therefore be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD, claimed as due to 
exposure to asbestos, is denied.

Entitlement to service connection for a right lung nodule, 
claimed as due to exposure to asbestos, is denied.


REMAND

The Veteran's claim of service connection for liver cancer, 
postoperative nephrectomy, is based on his claimed exposure 
to ionizing radiation.  In this regard, the Veteran asserts 
radiation exposure at Loring Air Force Base in Maine due to 
repairing B52 and B36 bombers.  He explained that he had to 
wear radiation badges while performing these duties and that 
his badges were checked monthly for radiation levels.  He 
went on to assert that his radiation meter badges showed high 
readings of radiation and he had been sent to sick call and 
to the Base Hospital a few times as an outpatient.  

When a veteran's service treatment records are unavailable 
and presumed destroyed, as in this case, VA has an obligation 
to search for alternative records which might support the 
veteran's claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board notes that in a Memorandum dated in November 2005 
regarding the unavailability of the Veteran's service 
treatment records, the RO listed its efforts to locate such 
records as including a VCAA letter to the Veteran, a 
Personnel Information Exchange System (PIES) request and a 10 
day letter to the Veteran.  However, it does not appear that 
a request was made for the sick/morning reports at Loring Air 
Force Base in Maine where the Veteran was reportedly treated 
for high radiation badge levels from 1955 to 1958.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate federal facility(ies), to 
request any records regarding the Veteran 
wearing radiation badges and his 
purported treatment at Loring Air Force 
Base in Maine between 1955 and 1958, via 
sick call and the base hospital, to 
specifically include morning reports.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile. The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After the above development is 
completed and any other development 
deemed appropriate is completed, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


